—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered November 15, 1991, convicting defendant, after a jury trial, of grand larceny in the fourth degree and criminal possession of stolen property in the fourth degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
During jury selection, three sidebar interviews of prospective jurors were conducted in defendant’s absence. Two per*350sons, who indicated that they would be biased against defendant because of the nature of the charges, were discharged without objection, but the third person, who claimed to have been improperly arrested, was retained over the prosecutor’s objection. Since this case preceded the ruling in People v Antommarchi (80 NY2d 247), reversal is not required as a matter of law (People v Mitchell, 80 NY2d 519).
Nor is reversal warranted in the interest of justice, there being no reasonable likelihood that the composition of the jury would have been any different had defendant participated in these sidebar conferences. Concur — Ellerin, J. P., Wallach, Kupferman and Asch, JJ.